Citation Nr: 1610042	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  13-08 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for generalized anxiety disorder.

2. Entitlement to total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1965 to December 1966. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The April 2011 rating decision granted service connection for generalized anxiety disorder with an evaluation of 30 percent, effective September 1, 2010.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In a February 2013 VA Form 9, the Veteran requested a Travel Board hearing. However, in a November 2015 correspondence, the Veteran withdrew his request for a hearing. 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record. The evidence reflects that the Veteran asserts he stopped working due at least in part to his service-connected anxiety disability. See February 2013 VA Form 9. In light of the Court's holding in Rice, the Board considers the TDIU claim as part of the pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that the Veteran's claims must be remanded for further development. 

The Veteran contends that his generalized anxiety disorder has worsened. In February 2013, the Veteran filed a VA Form 9, contending that his anxiety disorder has increased in severity. Furthermore, in a statement submitted in December 2014, the Veteran asserts that his anxiety began in service, but is much worse today, and requests a new VA examination. Both the February 2013 VA Form 9 and the December 2014 statement briefly describe his current symptoms and their severity, with the Veteran experiencing isolation, memory loss, inability to establish and maintain relationships, and mood disturbances.

The Veteran was last afforded a VA examination in January 2011 and the most recent VA medical records that assess the Veteran's disability are dated May 2011. Under the circumstances, and considering the contentions of the Veteran, the Board finds that an additional VA examination should be afforded to assess the current nature and severity of the Veteran's service-connected generalized anxiety disorder. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Francisco v. Brown, 7 Vet. App. 55 (1994) (noting that where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern). Thus, this issue must be remanded for a new VA examination. 

Moreover, in the Veteran's February 2013 VA Form 9, the Veteran states, "I had to retire early because of my inability to establish and maintain relationships. I had no patience, easily angered and was having problems dealing with my faulty memory." Claims for individual unemployability (TDIU) pertain where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16(b). Therefore, because the Veteran asserts that he was unable to maintain employment as a result of his service-connected disability, the Board finds that entitlement to TDIU is raised at this time.

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). The Veteran has attributed his inability to work to his anxiety disorder. Hence, the Veteran's claim for an increased disability rating for service-connected generalized anxiety disorder includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16(a) (2015). 

Generally, to be eligible for TDIU, if there is only one service-connected disability, it must be rated at 60 percent or more; and if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

In this case, service connection has only been established for generalized anxiety disorder, currently rated as 30 percent disabling. Although the Veteran does not currently meet the percentage threshold requirements for TDIU, VA's policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16(b). However, the Board is prohibited from assigning TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1 (2001). Accordingly, after development upon remand, if the Veteran does not meet the threshold criteria for TDIU, and there is evidence of unemployability due solely to service-connected disability, then the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.

Additionally, the Veteran should be provided specific notice of the information and evidence that is necessary to substantiate a claim for TDIU in accordance with the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU. Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Obtain any relevant outstanding VA treatment records and any relevant outstanding private treatment records, should they exist. For any private treatment records, obtain the appropriate signed releases from the Veteran, and associate any additional records with the claim.
 
3. After the above has been completed, the RO should schedule an appropriate VA examination to determine the current severity of the Veteran's service-connected generalized anxiety disorder. The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken. 

The examiner is to describe the Veteran's symptoms, and note the impact, if any, of the Veteran's disorder on his social and industrial functioning. The examiner is to provide information concerning the functional impairment that results from the service-connected disability which may affect the Veteran's ability to function and perform tasks, to include any functional impairment of the Veteran's service-connected disabilities with regard to his employment. 

4. Thereafter, with regard to TDIU, consider whether the evidence shows unemployability due to the service-connected disability and, if so, submit the matter to the Director, Compensation and Pension Service, for extraschedular consideration of TDIU.

5. Then, readjudicate the Veteran's claims. If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and an appropriate period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




